1 IMEX INTERNATIONAL CORP. 16 South Monterey Drive, Kingston 6, Jamaica, West Indies Phone: 1-888-597-8899, Fax: 1-775-786-6755 July 6, 2011 VIA EDGAR Securities and Exchange Commission Division of Corporate and Finance treet NE Washington DC 20549-7010 Attention: Jay Ingram, Legal Branch Chief Re: Imex International Corp. (the “Company”) Request to Withdraw Registration Statement on Form S-1 (RW) File Number 333-165506 Dear Sirs: Pursuant to Rule 477(a) promulgated under the Securities Act of 1933, as amended, (the “Securities Act”), the Company hereby requests immediate withdrawal of its Registration Statement on Form S-1 (File No. 333-165506), together with all exhibits and amendments thereto (collectively, the “Registration Statement”). The Registration Statement was originally filed with the Securities and Exchange Commission (the “Commission”) on March 16, 2010. The Company believes that withdrawal of the Registration Statement is consistent with the public interest and the protection of investors, as contemplated by Rule 477(a) under the Securities Act. The Company is withdrawing the Registration Statement as current management is reevaluating the Company’s future and financing options. The Company confirms that no securities have been, or will be, distributed, issued or sold pursuant to the Registration Statement or the prospectus contained therein. We respectfully request that the Commission consent to this application on the grounds that the withdrawal of the Registration Statement is consistent with public interest and the protection of investors, as contemplated by paragraph (a) of Rule 477. If you have any questions or comments relating to this matter, please contact me at 1-888-597-8899. Yours truly, IMEX INTERNATIONAL CORP. /s/ Dennis Dalley Dennis Dalley President
